Citation Nr: 0527360	
Decision Date: 10/07/05    Archive Date: 10/17/05

DOCKET NO.  97-04 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia




THE ISSUES

1.  Entitlement to service connection for a claimed low back 
disorder.  

2.  Entitlement to service connection for a claimed stomach 
disorder, to include as secondary to the exposure to 
herbicides in service.  




REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States






ATTORNEY FOR THE BOARD

C. Kedem, Counsel



INTRODUCTION

The veteran had active service from February 1969 to November 
1971 and served in National Guard from 1985 to 1991.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 rating decision of 
the RO.  

In February 2000 and in November 2003, the Board remanded the 
case to the RO for further development of the evidence.  

The Board notes that in December 1997, the veteran failed to 
appear for a local RO hearing scheduled in connection with 
this appeal.  In June 1999, he failed to appear for a hearing 
scheduled before a Veterans Law Judge (VLJ) at the RO.  

Pursuant to 38 C.F.R. § 20.704 (2004), when an appellant 
fails to report for a scheduled hearing and has not requested 
a postponement, the case will be processed as though the 
request for a hearing was withdrawn.  

The issue of service connection for a low back disorder is 
addressed in the REMAND portion of this document.  

This matter is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the veteran if further action is required on his part.  



FINDING OF FACT

1.  The veteran did not manifest complaints or findings 
referable to a gastrointestinal disorder during his period of 
active service or for many years thereafter.  

2.  The currently demonstrated peptic ulcer disease is not 
shown to be due to any Agent Orange exposure during his 
service in the Republic of Vietnam.  

3.  The veteran is not shown to have peptic ulcer disease due 
to any event or incident of the active service or his 
subsequent service in the National Guard.  



CONCLUSION OF LAW

The veteran is not shown to have a disability manifested by a 
peptic ulcer due to disease or injury that was incurred in or 
aggravated by service; nor may any be presumed to have been 
incurred therein or due to Agent Orange exposure during his 
period of active service.  38 U.S.C.A. §§ 1101, 1110, 1111, 
1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2004).  



REASONS AND BASES FOR FINDING AND CONCLUSION


Veterans Claims Assistance Act of 2000 (VCAA)

VCAA provides that the Secretary of VA (Secretary) shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for benefits unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).  

The Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  Id.  

VCAA also contains provisions regarding the scope of notice 
to which those seeking VA benefits are entitled.  38 U.S.C.A. 
§ 5103 (West 2002).  

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claim.  The Board is unaware 
of, and the veteran has not identified, any additional 
evidence, which is necessary to make an informed decision on 
this issue.  Thus, the Board believes that all relevant 
evidence that is available has been obtained.  

The veteran and his representative, moreover, have been 
accorded ample opportunity to present evidence and argument 
on his behalf, including presenting testimony at a personal 
hearing before a VLJ at the RO.  As noted above, the veteran 
failed to appear for his scheduled hearing.  

Further, by the November 1996 Statement of the Case, the 
February 2002 Supplemental Statement of the Case, an April 
2004 letter, and the May 2005 Supplemental Statement of the 
Case, the veteran and his representative have been notified 
of the evidence needed to establish the benefit sought, and 
he has been advised via the letter and supplemental 
statements of the case regarding his and VA's respective 
responsibilities as to obtaining that evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The veteran in this regard has been afforded VA medical 
examinations in connection with his claim, and private as 
well as VA medical evidence has been received.  

Consequently, the Board concludes that VA's statutory duties 
to provide notice and assistance to assist the veteran have 
been satisfied.  

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  

VA has satisfied, as far as practicably possible, the notice, 
assistance, and other requirements of VCAA, and any further 
action would only serve to burden VA with no foreseeable 
benefits flowing to the veteran.  


Factual Background 

The veteran's DD Form 214 reflects that he performed active 
service in the Republic of Vietnam.  

The veteran's service medical records are negative for 
gastrointestinal complaints or findings for the period of 
active service from February 1969 to November 1971.  

In an application for VA compensation received in April 1984, 
the veteran reported having had "ulcers" in 1970.  

In an April 1984 VA medical record, the veteran recounted a 
history of ulcers and asserted that his peptic ulcer disease 
had its onset in service.  The diagnosis was that of a 
history of peptic ulcer disease.  

In an April 1985 report of medical history, prepared in 
connection with an examination for the National Guard, the 
veteran denied having stomach trouble.  

In a March 1989 report of medical history, prepared in 
connection with an examination for the National Guard, the 
veteran reported having stomach trouble.  The examiner noted 
that the veteran had an ulcer that was being treated with 
Tagamet.  

On January 1993 VA medical examination, the examiner 
indicated that an upper gastrointestinal series had revealed 
a duodenal bulb consistent with peptic ulcer disease.  The 
examiner diagnosed a chronic duodenal ulcer, recurrent with 
acute exacerbations.  

A July 1993 private medical notation revealed a diagnosis of 
abdominal pain of uncertain etiology and a history of peptic 
ulcer disease.  

In May 1995, the veteran underwent an 
esophagogastroduodenoscopy.  The preoperative diagnosis was 
that of a history of epigastric pain, etiology unknown, 
chronic.  The post-operative diagnosis was that of bile 
reflux with hypertrophic fold, acute duodenitis with erosion, 
and pseudodiverticulum of the duodenum.  

A July 1995 upper gastrointestinal series revealed that the 
swallowing mechanism was intact without intrinsic or 
extrinsic abnormality of the esophagus, stomach, duodenal 
bulb or C-loop.  The mucosal pattern of the visualized small 
bowel, progression of activity, and ileocecal valve area 
appeared unremarkable.  

On a July 2004 VA medical examination, the veteran reported 
that he began to experience stomach trouble in 1978.  He had 
heartburn with no relation to food and suffered occasional 
nausea.  

He indicated that he sought emergency room treatment for 
stomach trouble several times a year and that stomach pain 
occurred three times a week.  The examiner diagnosed a 
history of peptic ulcer disease that began during service.  

In a January 2005 addendum to the foregoing examination 
report, the examiner indicated that she had extensively re-
reviewed the claims file but did not reexamine the veteran.  

The examiner noted that the veteran was on active duty from 
October 1969 to November 1971 and that the diagnosis of 
peptic ulcer disease was made in 1989.  Further, the examiner 
noted the veteran's assertions that his peptic ulcer disease 
was the result of Agent Orange exposure in Vietnam.  

The examiner stated that there was no known or presumed link 
between Agent Orange exposure and peptic ulcer disease.  

An upper gastrointestinal series was normal throughout its 
course with no evidence of stricture or stenosis.  There was 
no evidence of hiatal hernia or gastroesophageal reflux.  The 
stomach was normal in appearance with no evidence of 
ulceration or mass.  The duodenal bulb was slightly deformed 
and was consistent with the presence of peptic ulcer disease.  
An H pylori test was negative.  

The examiner explained that the etiology of peptic ulcer 
disease was often unknown.  The veteran's peptic ulcer 
disease could have been related to psychosocial factors as 
there was no history of alcohol abuse or H pylori.  

It would be impossible, according to the examiner, to state a 
definitive cause for the veteran's peptic ulcer disease 
without resorting to speculation.  Further, the examiner 
asserted that there was no known or presumed link between 
herbicide exposure and peptic ulcer disease.  


Law and Regulations 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Additionally, for veteran's who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic disabilities, such as peptic ulcers are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a). 

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a)(6)(iii).

The following diseases are deemed associated with herbicide 
exposure, under VA law: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma and diabetes mellitus (Type 2).  See 38 C.F.R. § 
3.309(e); See also 38 U.S.C.A. § 1116(f) (West 2002), as 
added by § 201(c) of the "Veterans Education and Benefits 
Expansion Act of 2001," Pub. L. No. 107-103, 115 Stat. 976 
(2001) (which added diabetes mellitus (Type 2) to the list of 
presumptive diseases as due to herbicide exposure).  

The foregoing diseases shall be service connected if a 
veteran was exposed to a herbicide agent during active 
military, naval, or air service, if the requirements of 38 
U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also 
satisfied.  

A disease associated with exposure to herbicide agents listed 
in § 3.309 will be considered to have been incurred in 
service under the circumstances outlined in this section even 
though there is no evidence of such disease during service, 
provided that the disease listed shall have become manifest 
to a degree of 10 percent or more at any time after service, 
except that chloracne or other acneform consistent with 
chloracne, porphyria cutanea tarda, and acute and subacute 
peripheral neuropathy shall have become manifest to a degree 
of 10 percent or more within a year, and respiratory cancers 
within 30 years, after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  38 C.F.R. § 3.307(a)(6)(ii).  

The Secretary has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also 
Notice, 61 Fed. Reg. 41-442-449 (1996).  

When a veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a direct basis.  
Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed.Cir.1994), 
reversing in part Combee v. Principi, 4 Vet. App. 78 (1993).  

As such, the Board must not only determine whether the 
veteran has a disability which is recognized by VA as being 
etiologically related to prior exposure to herbicide agents 
that were used in Vietnam, see 38 C.F.R. § 3.309(e), but must 
also determine whether his current disability is the result 
of active service under 38 U.S.C.A. § 1110 and 38 C.F.R. § 
3.303(d).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

A diagnosis of "history" of a disability with residuals is 
not evidence of a service-connected disease or injury where 
it was a diagnosis based on history but unsupported by 
service medical records.  Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999).  

Although the appellant may testify as to symptoms he 
perceives to be manifestations of disability, the question of 
whether a chronic disability is currently present is one 
which requires skill in diagnosis, and questions involving 
diagnostic skills must be made by medical experts.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  

When the positive and negative evidence relating to a 
veteran's claim are in approximate balance, the claimant 
prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is inapplicable.  Id. at 1365.  


Analysis

Initially, the Board notes that service connection for peptic 
ulcer disease cannot be granted presumptively based on Agent 
Orange exposure.  38 C.F.R. §§ 3.307, 3.309.  

The recent VA examination in this regard noted that there was 
not etiological relationship between the claim peptic ulcer 
disease and herbicide exposure.  

Service connection for peptic ulcer disease can be service 
connected presumptively if manifested within one year of 
separation.  The veteran in this case was discharged in 
November 1971, but peptic ulcer disease was not reported 
until many years after service.  

The Board notes that, in 1984, prior to his National Guard 
service, the veteran first reported that his peptic ulcer 
disease began in service.  However, this history related by 
the veteran alone is not supported by the medical evidence 
that is of record.   

The recent VA examiner ultimately held that the etiology of 
the claimed peptic ulcer disease was uncertain and could not 
be linked to the veteran's service without resort to 
speculation.  The granting of service connection, however, 
cannot be established based on medical speculation.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

The Board acknowledges the veteran's belief that his peptic 
ulcer disease is related to service.  The veteran, however, 
is not shown to be competent to render medical opinions upon 
which the Board may rely.  Espiritu, supra.  

The veteran in this regard has submitted no competent 
evidence to support his assertions that his peptic ulcer 
disease had its clinical onset during his period of active 
service.  

Significantly, the veteran has not claimed that the peptic 
ulcer disease was incurred in or aggravated by a period of 
active duty for training during his period of National Guard 
duty.  

This is a case where the preponderance of the evidence weighs 
against the veteran's claim.  Absent competent evidence to 
support the veteran's claim, service connection for peptic 
ulcer disease cannot be granted under any theory of 
entitlement.  

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt rule is not for application.  
Ortiz, 274 F.3d at 1365; see also 38 U.S.C. § 5107.  



ORDER

Service connection for peptic ulcer disease is denied.  



REMAND

In November 2003, the Board remanded the matter of service 
connection for a low back disorder to the RO for a medical 
opinion regarding its likely etiology.  

However, the medical opinion failed to fully answer the 
questions as posed by the Board.  Thus, another examination 
is necessary according to the instructions outlined below.  
See Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, this matter is REMANDED to the RO for the 
following:

1.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded an orthopedic 
examination to determine: whether the 
veteran has a low back disability; if so, 
whether any low back disability is 
etiologically related to an April 1991 
dorsal spine injury during active duty 
for training service or is secondary to 
(caused or aggravated by) service-
connected right dorsal spine strain.  The 
claims folder must be provided to the VA 
examiner for review.  The VA orthopedic 
examiner to do the following:

The examiner should review the claims 
file and indicate in writing that the 
claims file has been reviewed in 
conjunction with the examination.  Any 
and all indicated evaluations, studies, 
and tests deemed necessary by you should 
be conducted.  After examination of the 
veteran, the examiner should render a 
current diagnosis for the low back 
complaints and any clinical findings and 
should offer the following opinions: 

1)	Does the veteran currently have a 
diagnosable low back disability? (Note 
that pain alone is a symptom and is 
not a "disability.")  

2)	If so, what is the likely etiology of 
the diagnosed low back disability?  Is 
it at least as likely as not that any 
current low back disability is 
etiologically related to an April 1991 
dorsal spine injury during active duty 
for training service?  If so, is it at 
least as likely as not that any 
current low back disability is 
etiologically related to (caused or 
aggravated by) his service-connected 
right dorsal spine strain.  

You should provide a complete rationale 
for all conclusions and opinions.  

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).  



	                     
______________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


